Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

This Office-Action acknowledges the Amendment filed on 1/25/2021 and is a response to said Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 has two iterations of “a predetermined symbol”, one appearing on line 12 and again on line 23. This is ambiguous because the Examiner cannot discern if this is supposed to be the same “predetermined symbol” or different “predetermined symbols” with regards to the claim language. Based on the specification, and with regard to Fig 5a-5b, it seems like they are supposed to represent different 
Claims 17-20 are rejected due to dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,410,476. In this case, the instant application is seen as a broader variation of U.S. Patent No. 10,410,476. Below is a table showing how close they are in comparison with regard to Claim 1 when compared to Claim 10 of U.S. Patent No. 10,410,476. 
Regarding newly added Claim 9, it is similar in scope to Claim 1 except for the added limitation of “wherein the second predetermined symbol replaces at least two symbols in two separate columns in the first grid” which is similar to Claim 15 of U.S. Patent No. 10,410,476


U.S. Patent No. 10,410,476
1. A gaming device comprising: a game display having a first game grid of symbol positions and a second game grid 5of symbol positions; a wager input device structured to receive physical currency or currency-based tickets, the currency or currency-based tickets establishing a credit balance, the credit balance being increasable or decreasable based at least on wagering activity; and a processor configured to:  10receive a signal to initiate a game of chance in response to placement of a wager, the wager decreasing the credit balance; 
10. A gaming device comprising: a game display having a first game grid of symbol positions and a second game grid of symbol positions;  Page 3 of 8 - AMENDMENT AFTER FINAL REJECTION Application No.: 14/927,449 Docket No.: KSG.114.PAT1a wager input device structured to receive physical currency or currency based tickets, the currency or currency based tickets establishing a credit balance, the credit balance being increasable or decreasable based at least on wagering activity; and a processor configured to: receive a signal to initiate a game of chance in response to placement of a wager, the wager decreasing the credit balance; 

determine a first game outcome to display on the first game grid; determine a second game outcome to display on the second game grid;
determine if a first predetermined symbol appears in the first game grid, and  15determine if a second predetermined symbol appears in the first game grid, as a result of the first game outcome;
determine if a first predetermined symbol appears in the first game grid, and determine if a second predetermined symbol appears in the first game grid, as a result of the first game outcome;
determine if the second predetermined symbol appears in the second game grid, and determine if the second predetermined symbol appears in the first game grid, as a result of the second game outcome;  20
determine if the second predetermined symbol appears in the second game grid, and determine if the second predetermined symbol appears in the first game grid, as a result of the second game outcome;
for the first game grid, copy any first predetermined symbols 




evaluate the first game grid and the second game grid for symbol combinations associated with awards; and provide any awards from the evaluation, where the provided awards increase the credit balance.




Response to Arguments
Applicant’s arguments, see page 1-4, filed 1/25/2021, with respect to USC 103 rejection of Claims 1-5, 7 have been fully considered and are persuasive.  The rejection of Claims 1-5, 7 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715